Case 4:19-cv-00497-SDJ-KPJ Document 11 Filed 08/12/20 Page 1 of 2 PageID #: 43




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  CHRISTINE COPEMAN,                                       §
                                                           §
          Plaintiff,                                       §
                                                           §
  v.                                                       § Civil Action No.: 4:19-cv-497-SDJ-KPJ
                                                           §
  CELLCO PARTNERSHIP, INC. d/b/a                           §
  VERIZON COMMUNICATIONS, INC.,                            §
                                                           §
          Defendant.

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On June 25, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. 10) that the parties be referred to binding arbitration, as agreed to by the parties in the Motion

to Stay Litigation and Refer Matter to Arbitration (the “Motion”) (Dkt. 7), and claims between the

parties be stayed for ninety (90) days pending the outcome of the arbitration.

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       Accordingly, the Motion (Dkt. 7) is GRANTED.

       The parties are, therefore, referred to binding arbitration and claims are stayed for ninety

(90) days pending the outcome of the arbitration.




                                                   1
Case 4:19-cv-00497-SDJ-KPJ Document 11 Filed 08/12/20 Page 2 of 2 PageID #: 44



       The parties are required to submit a joint status report to the Court regarding the status of

this matter by October 30, 2020, or upon completion of the agreed arbitration, whichever

is sooner.

         So ORDERED and SIGNED this 12th day of August, 2020.




                                                          ____________________________________
                                                          SEAN D. JORDAN
                                                          UNITED STATES DISTRICT JUDGE




                                                2
